DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/14/2022.
The Amendment filed on 8/30/2022 has been entered.  
Claims 1, 3, and 4-9 have been amended by Applicant.
Claims 2 and 10 have been cancelled by Applicant.
Claims 1 and 3-9 remain pending in the application of which Claims 1, 5, and 9 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.


Response to Arguments
Regarding 103 rejections, Applicant’s arguments, pages 5-6 of Remarks (5/19/2022) with respect to rejections have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over JACOB (US 2014/0278366 A1), and further in view of NI (US 2019/0103103 A1) for the claims 1, 3-4 and 9; and as being unpatentable over JACOB (US 2014/0278366 A1), and further in view of LEVIEN (US 2013/0325453 A1) and FONTAINE (US 2019/0180759 A1) for the claims 5-8.  Please see the rejections below for more details.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a trustworthy anonymization service and an audio device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation, “to generate anonymized speech instructions so an identity of the sender …” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites, “generating feedback for the user at the various controller or operating systems ..”  It is not clear if “the various controller or operating systems” are referring to “various controllers or operating systems of the building” or not. If so, the claim should recite, “the various controllers or the operating systems of the building” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JACOB (US 2014/0278366 A1), and further in view of NI (US 2019/0103103 A1).

REGARDING CLAIM 1, JACOB discloses a method for providing a speech-based service for control of building infrastructure technology, the method comprising: 
receiving speech instructions through an audio device (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”);
removing identifying features from the speech instructions (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”) using a separate and trustworthy anonymization service (JACOB Fig. 6 Unit 603 – “Third party performs anonymization processing of data 604”; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”), wherein removing identifying features includes randomized speech alienation (JACOB Par 80 – “2. In some embodiments, as an alternative to trying to normalize the data, certain embodiments contemplate the addition of new nonspecific components into the data to further mask the profile of the original speaker. For example, white noise frequencies could be added in the frequency domain to distort and obfuscate the identity of the original speaker when transformed back into the time domain. Application server 101 may direct the third party system regarding what components to add and in what quantity to a given audio data.”);
converting the anonymized speech instructions into corresponding operating commands (JACOB Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for a controller of devices and/or programs in a building; 
generating feedback with the controller and transmitting the feedback to the audio device; and
transmitting the operating commands on to corresponding room control elements or to respective building infrastructure].
JACOB does not explicitly teach the [square-bracketed] limitations.  In other words, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building.

NI discloses the [square-bracketed] limitations. NI discloses a method/system for generating control signals for devices in a building comprising:
converting the anonymized speech instructions into corresponding operating commands (NI Par 37 – “The text converted from the audio data can be available to the assistant application 118 as textual data that can be used to generate and/or identify command phrases.”; Note that JACOB already teaches converting the anonymized speech instructions into operating commands) [for control of devices and/or programs in a building (NI Par 27 – “For instance, the user may have previously configured the automated assistant to control their IOT (internet of things) devices in response to a particular invocation phrase such as, for example, “Assistant, turn off the lights.””; Par 34 – “For instance, a user can initialize the automated assistant by providing a verbal, textual, or a graphical input to the assistant interface 110 to cause the automated assistant to perform a function (e.g., provide data, control a peripheral device, access an agent, etc.). The computing device 102 can include a display device 108, which can be a display panel that includes a touch interface for receiving touch inputs and/or gestures for allowing a user to control applications of the computing device 102 via the touch interface.”); 
generating feedback with the controller (NI Par 47 – “The actions to be performed by the automated assistant can include accessing, over a network 212, a reading application 216 that is hosted by a remote device 214. Providing the shortcut command phrase can cause the automated assistant to provide user login data to the reading application 216 in order that the latest viewed books can be identified and announced back to the user 202. The automated assistant can thereafter perform an action of providing a response that identifies the latest viewed books (e.g., “You last opened ‘Catcher in the Rye’ and ‘6 Easy Pieces.’”).”; Par 49 – “For instance, the automated assistant application can respond to the shortcut command phrase with “Ok, I've identified your new cell phone as having a silent mode. Would you like your new cell phone to also be turned to silent mode?””) and transmitting the feedback to the audio device (NI Par 47 – “Providing the shortcut command phrase can cause the automated assistant to provide user login data to the reading application 216 in order that the latest viewed books can be identified and announced back to the user 202. The automated assistant can thereafter perform an action of providing a response that identifies the latest viewed books (e.g., “You last opened ‘Catcher in the Rye’ and ‘6 Easy Pieces.’”).”); and
transmitting the operating commands on to corresponding room control elements or to respective building infrastructure] (NI Par 13 – “The one or more actions can include transmitting a control signal to a peripheral device that is accessible to the one or more processors.”; Par 35 – “For instance, a shortcut command phrase can cause a command to be transmitted to a networked “smart” light that causes the light to turn on or off, alter its lumen output, alter its light output color, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” thermostat that causes it to alter a set temperature of a heating or cooling system of a home 132, turn a heating or cooling system on or off, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” garage door opener at the home 132 that causes a garage door to open or close.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building and generating feedbacks, as taught by NI.
One of ordinary skill would have been motivated to include controlling devices in a building and generating feedbacks, in order to allow a user to easily control multiple devices within a building environment.


REGARDING CLAIM 3, JACOB in view of NI discloses the method as claimed in claim 1, wherein removing identifying features (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”) allows retraceability between a person speaking the speech instructions and the anonymization service, but blocks retraceability between the person and the [room control elements or building infrastructure] (JACOB Par 68 – “These features may then be identified for significance and relevance to post-processing, and those elements relevant to processing retained, while the other elements, including elements which could be used to recover identity information regarding the speaker, are removed. As discussed above, certain speech processing operations may inherently remove certain of the personally identifying qualities of the speech waveform.”; In other words, since all the user identifiable information is removed by the anonymization service, the retraceability only exists in the processes before the anonymization (i.e., allows retraceability …) and the retraceability does not exist in the processes after the anonymization (i.e., blocks retraceability…).).
JACOB teaches the processes after the anonymization involves controlling a device; however, JACOB does not explicitly teach the processes after the anonymization involves controlling a device with [room control elements or building infrastructure].

NI teaches controlling devices with [room control elements or building infrastructure] (NI Par 35 – “For instance, a shortcut command phrase can cause a command to be transmitted to a networked “smart” light that causes the light to turn on or off, alter its lumen output, alter its light output color, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” thermostat that causes it to alter a set temperature of a heating or cooling system of a home 132, turn a heating or cooling system on or off, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” garage door opener at the home 132 that causes a garage door to open or close.”).  
Furthermore, NI teaches transmitting only a control signal without any information about the utterer to room control elements (NI Par 13 – “The one or more actions can include transmitting a control signal to a peripheral device that is accessible to the one or more processors.”; Par 35 – “As yet another example, the shortcut command phrase can cause the assistant application 118 to transmit command(s) that cause the state of one or more peripheral devices (e.g., IoT devices) to be altered. For instance, a shortcut command phrase can cause a command to be transmitted to a networked “smart” light that causes the light to turn on or off, alter its lumen output, alter its light output color, etc.”); thus, the retracebility between the person and the room control elements or building infrastructure is also blocked.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by NI.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.


REGARDING CLAIM 4, JACOB in view of NI discloses the method as claimed in claim 1, further comprising generating feedback based at least in part of analysis of the received speech instructions (JACOB Par 507 – “The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”), the feedback associated by the anonymization service with a dedicated sender (JACOB Par 34 – “Application server 101 may use the processed information to prepare a response to the user at the user interface 110. For example, having determined the words spoken by the user 112 in response to a query, a program running on application server 101 or on user device 108 may determine an appropriate response and deliver the response to the user 112 via one or more of the synthetic characters depicted on user device 108.”).


REGARDING CLAIM 9, JACOB discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to execute a method for providing a speech-based service for control of devices or for the control of programs in a building, the method comprising: 
providing an anonymization service (JACOB Fig. 6 Unit 603; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”) converting received speech instructions from a user (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”) to anonymized speech instructions without a recognizable identity of the user (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”), wherein converting the instructions includes randomized speech alienation (JACOB Par 80 – “2. In some embodiments, as an alternative to trying to normalize the data, certain embodiments contemplate the addition of new nonspecific components into the data to further mask the profile of the original speaker. For example, white noise frequencies could be added in the frequency domain to distort and obfuscate the identity of the original speaker when transformed back into the time domain. Application server 101 may direct the third party system regarding what components to add and in what quantity to a given audio data.”);
transmitting the anonymized speech instructions to an assistance service (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”); and 
analyzing the received anonymized speech instructions (JACOB Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”); 
converting the received instructions into corresponding operating commands (JACOB Par 65 – “The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for the control of devices and/or for the control of programs in the building; and
transmitting the operating commands to various controllers or operating systems of the building];
generating feedback for the user at the various controller or operating systems (JACOB Par 507 – “The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 34 – “Application server 101 may use the processed information to prepare a response to the user at the user interface 110. For example, having determined the words spoken by the user 112 in response to a query, a program running on application server 101 or on user device 108 may determine an appropriate response and deliver the response to the user 112 via one or more of the synthetic characters depicted on user device 108.”);
wherein converting the received speech instructions allows retraceability between a person speaking the speech instructions and the anonymization service, but blocks retraceability between the person and the audio device (JACOB Par 68 – “These features may then be identified for significance and relevance to post-processing, and those elements relevant to processing retained, while the other elements, including elements which could be used to recover identity information regarding the speaker, are removed. As discussed above, certain speech processing operations may inherently remove certain of the personally identifying qualities of the speech waveform.”; In other words, since all the user identifiable information is removed by the anonymization service, the retraceability exists in the processes before the anonymization (i.e., allows retraceability …) and the retraceability does not exist in the processes after the anonymization (i.e., blocks retraceability…).).

JACOB does not explicitly teach the [square-bracketed] limitations.  In other words, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building.

NI discloses the [square-bracketed] limitations. NI discloses a method/system for generating control signals for devices in a building comprising:
converting the received instructions into corresponding operating commands (NI Par 37 – “The text converted from the audio data can be available to the assistant application 118 as textual data that can be used to generate and/or identify command phrases.”; Note that JACOB already teaches converting the anonymized speech instructions into operating commands)  [for the control of devices and/or for the control of programs in the building (NI Par 27 – “For instance, the user may have previously configured the automated assistant to control their IOT (internet of things) devices in response to a particular invocation phrase such as, for example, “Assistant, turn off the lights.””; Par 34 – “For instance, a user can initialize the automated assistant by providing a verbal, textual, or a graphical input to the assistant interface 110 to cause the automated assistant to perform a function (e.g., provide data, control a peripheral device, access an agent, etc.). The computing device 102 can include a display device 108, which can be a display panel that includes a touch interface for receiving touch inputs and/or gestures for allowing a user to control applications of the computing device 102 via the touch interface.”);
transmitting the operating commands to various controllers or operating systems of the building] (NI Par 13 – “The one or more actions can include transmitting a control signal to a peripheral device that is accessible to the one or more processors.”; Par 35 – “For instance, a shortcut command phrase can cause a command to be transmitted to a networked “smart” light that causes the light to turn on or off, alter its lumen output, alter its light output color, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” thermostat that causes it to alter a set temperature of a heating or cooling system of a home 132, turn a heating or cooling system on or off, etc. Also, for instance, a shortcut command phrase can additionally or alternatively be transmitted to a networked “smart” garage door opener at the home 132 that causes a garage door to open or close.”);
generating feedback for the user at the various controller or operating systems (NI Par 47 – “The actions to be performed by the automated assistant can include accessing, over a network 212, a reading application 216 that is hosted by a remote device 214. Providing the shortcut command phrase can cause the automated assistant to provide user login data to the reading application 216 in order that the latest viewed books can be identified and announced back to the user 202. The automated assistant can thereafter perform an action of providing a response that identifies the latest viewed books (e.g., “You last opened ‘Catcher in the Rye’ and ‘6 Easy Pieces.’”).”; Par 49 – “For instance, the automated assistant application can respond to the shortcut command phrase with “Ok, I've identified your new cell phone as having a silent mode. Would you like your new cell phone to also be turned to silent mode?””);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by NI.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JACOB (US 2014/0278366 A1), and further in view of LEVIEN (US 2013/0325453 A1) and FONTAINE (US 2019/0180759 A1).
REGARDING CLAIM 5, JACOB discloses a system for providing a speech-based service for control of room control elements in buildings, the system comprising:
	an audio device configured to receive speech instruction from a person (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”); 
a trustworthy anonymization service (JACOB Fig. 6 Unit 603; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”) configured to receive the speech instructions from the audio device (JACOB Par 60 – “At step 602, the system may provide the anonymized data to a third party speech processing system. For example, the system may transmit the data to a separately located server, such as processing analysis server 102.”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies.”) and to generate anonymized instructions so an identity of the sender is not associated with the instructions (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”), wherein generating anonymized speech instructions includes randomized speech alienation (JACOB Par 80 – “2. In some embodiments, as an alternative to trying to normalize the data, certain embodiments contemplate the addition of new nonspecific components into the data to further mask the profile of the original speaker. For example, white noise frequencies could be added in the frequency domain to distort and obfuscate the identity of the original speaker when transformed back into the time domain. Application server 101 may direct the third party system regarding what components to add and in what quantity to a given audio data.”);
wherein the anonymization service is further configured to provide the anonymized speech instructions to an audio device (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”); 
the audio device further configured to receive the anonymized speech instructions from the anonymization service (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) to analyze the received speech instructions, to convert the instructions into corresponding operating commands (JACOB Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for control of devices and/or programs in a building, and to transmit the commands to the devices and/or programs];
	wherein the audio device generates feedback for the person (JACOB Par 507 – “The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 34 – “Application server 101 may use the processed information to prepare a response to the user at the user interface 110. For example, having determined the words spoken by the user 112 in response to a query, a program running on application server 101 or on user device 108 may determine an appropriate response and deliver the response to the user 112 via one or more of the synthetic characters depicted on user device 108.”) and <transmits the feedback to the anonymization service>;
	wherein removing identifying features allows retraceability between a person speaking the speech instructions and the anonymization service, but blocks retraceabilitiy between the person and the audio device (JACOB Par 68 – “These features may then be identified for significance and relevance to post-processing, and those elements relevant to processing retained, while the other elements, including elements which could be used to recover identity information regarding the speaker, are removed. As discussed above, certain speech processing operations may inherently remove certain of the personally identifying qualities of the speech waveform.”; In other words, since all the user identifiable information is removed by the anonymization service, the retraceability exists in the processes before the anonymization (i.e., allows retraceability …) and the retraceability does not exist in the processes after the anonymization (i.e., blocks retraceability…).).
JACOB does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations.  Regarding the [square-bracketed] limitations, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building

LEVIEN discloses the [square-bracketed] limitations. LEVIEN discloses a method/system for anonymizing speech commands comprising:
the audio device further configured to receive the anonymized speech instructions from the anonymization service (LEVIEN Par 180 – “Referring again to FIG. 8B, operation 824 may include operation 828 depicting receiving speech data corresponding to received speech spoken by the particular party that has been at least partially anonymized. For example, FIG. 2, e.g., FIG. 2B, shows speech data corresponding to partially anonymized particular party spoken word receiving module 228 receiving speech data (e.g., a representation of speech that is operable on by one or more processors) corresponding to received speech (e.g., “I would like to purchase a train ticket to Colorado”) spoken by the particular party (e.g., a user speaking to an automated train ticket transaction terminal device) that has been at least partially anonymized (e.g., particular features that the speaker has, e.g., accent, etc., have been filtered out of the speech data).”), the audio device configured to analyze the received speech instructions and convert the instructions into corresponding operating commands (LEVIEN Par 152 – “Referring again to FIG. 4, e.g., FIG. 4D, in some embodiments, module 156 may include one or more of module 438 and module 440, as previously described. In some embodiments, module 438 may include received speech data into target device recognizable data converting module 458 and received speech data into one or more commands or command modifiers configured to be recognized by a target device control component converting module 460. In some embodiments, module 156 may include target data regarding a target device configured to process at least a portion of speech data receiving module 462. In some embodiments, module 462 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from the particular device module 464 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466. In some embodiments, module 466 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to process at least a portion of the speech data module 468 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to apply at least a portion of the adaptation data module 470.”) [for control of devices and/or programs in a building (LEVIEN Par 173 – “For example, FIG. 2, e.g., FIG. 2A, shows words configured to be interpreted by the target device and spoken by the particular party in a manner directed to the target device receiving module 214 receiving speech that is spoken by the particular party (e.g., the user gives a command, e.g., "play my playlist number six"), said speech configured to be interpreted (e.g., processed into a command that can be executed) by the target device (e.g., a speech-enabled media player hooked into a home theater system).”) and to transmit the commands to the devices and/or programs] (LEVIEN Fig. 1D; Par 287 – “Referring again to FIG. 10E, operation 1062 may include operation 1066 depicting receiving target data regarding a target device configured to process at least a portion of the received speech data from a further device that is different than the particular device. For example, FIG. 4, e.g., FIG. 4D, shows target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466 receiving target data regarding a target device (e.g., data indicating which component of a home theater system is the target device, e.g., the television) configured to process at least a portion of the received speech data (e.g., data corresponding to the user giving the command (“increase brightness 75% and set the contrast to twenty-four”) from a further device (e.g., a computer, e.g., computing device 54 of FIG. 1D, that communicates with devices in home theater system, e.g., receiver device 51, media player device 52, and television device 53 of FIG. 1D) that is different than the particular device (e.g., the universal remote control, e.g., personal device 22A of FIG. 1D).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by LEVIEN.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.

FONTAINE discloses the <square-bracketed> limitations. FONTAINE discloses a method/system for anonymizing speech commands comprising:
wherein the audio device generates feedback for the person (FONTAINE Fig. 1B; Par 22 – “The speech-to-intent 150 receives the audio signal 121, analyses it, transforms it into text and generates an intent. A “speech-to-intent” function is different from a “speech-to-text” function. Indeed, an intent corresponds to a concept and is more general than a simple recognized word. For example, the intent can be “hello” when speakers say “guten Tag”, “bonjour”, “hi”, etc. . . The conversation logic 160 receives the intent 123 and the speaker identity 122. Being aware of the previous interactions with the speaker, the conversation logic 160 generates an appropriate answer 124, in response to the latest intent. Since the conversation logic is aware of the speaker identity, it personalizes the answer, for example, by inserting the name of the speaker in the response.”) and <transmits the feedback to the anonymization service> (FONTAINE Fig. 1B 124 and 125; Par 31 – “The conversation logic 160 then analyses the intent 123 and generates a personalized answer 124 for example comprising the obfuscated name. This answer is then directly sent back to the home assistant device 100′ in textual form. The privacy enforcer 106 analyses the received answer 124 and checks if it contains an obfuscated name of the list of obfuscated names of the mapping table.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include transmitting the feedback to the anonymization service, as taught by FONTAINE.
One of ordinary skill would have been motivated to include transmitting the feedback to the anonymization service, in order to provide the feedback to an appropriate user.


REGARDING CLAIM 6, JACOB in view of LEVIEN and FONTAINE discloses the system as claimed in claim 5, wherein the anonymization service comprises a mobile communication terminal of the sender (JACOB Par 33 – “FIG. 1 illustrates a general network topology of certain embodiments of the system. In these embodiments, an application server 101 may host a service to run an entertainment program, such as a conversational dialogue with a plurality of synthetic characters, on a user device 108 via a network 109 a. … User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc. As used herein, the “application system” may refer to the application server 101, speech information database 107, application analysis server 103, and the application running on user device 108, together as a whole, or with reference to only one or more of these elements, depending on the embodiment discussed. In some embodiments, these individual elements may be grouped together into fewer than all the depicted devices. For example, in some embodiments the operations of the application server 101 and/or database 107 and/or application analysis server 103 may be performed on user device 108.”).

REGARDING CLAIM 7, JACOB in view of LEVIEN and FONTAINE discloses the system as claimed in claim 5, wherein the anonymization service is integrated into the audio device (JACOB Par 50 – “At step 502, the system may perform anonymization processing of the raw audio waveform. For example, the system may convert the raw waveform to a frequency representation and remove specific frequencies that could be used to identify a user. In some embodiments, the system may convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”; Par 33 – “Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet. Application server 101 may send data to user device 108, so that user device 108 may execute the dialogue through a web browser, a stand-alone application, etc. In some embodiments, application system 101 may not be located on a server system across a network 109 a, but may instead be located on user device 108.”).

REGARDING CLAIM 8, JACOB in view of LEVIEN and FONTAINE discloses the system as claimed in one of the claims claim 5, wherein: 
the anonymization service comprises trustworthy network components in a building communication network (JACOB Fig. 1; Par 33 – “FIG. 1 illustrates a general network topology of certain embodiments of the system. In these embodiments, an application server 101 may host a service to run an entertainment program, such as a conversational dialogue with a plurality of synthetic characters, on a user device 108 via a network 109 a. Application server 101 may provide assets and instructions to a program running on user device 108. Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet. Application server 101 may send data to user device 108, so that user device 108 may execute the dialogue through a web browser, a stand-alone application, etc. In some embodiments, application system 101 may not be located on a server system across a network 109 a, but may instead be located on user device 108. System tools 104 may include a plurality of software programs to implement various aspects of the disclosed embodiments and to maintain operation of the server 101. User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc.), and 
the audio device comprises a further trustworthy network component of the building communication network (JACOB Fig. 1; Par 33 – “Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet.  … User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655